              Case 2:20-cv-02321-DJH Document 7 Filed 12/02/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9       Tyler Bowyer, et al.,                           No. CV-20-02321-PHX-JAT
10                      Plaintiffs,                      ORDER
11       v.
12       Doug Ducey, et al.,
13                      Defendants.
14
15               The undersigned having taken Senior Status and being unable to accommodate the
16   expedited schedule requested by Plaintiffs,1 and pursuant to 28 U.S.C. § 455(a), I order the
17   Clerk of the Court to reassign this case, by random draw, to another Judge in the District
18   of Arizona. I am informed by the Clerk of the Court that Judge Diane J. Humetewa has
19   been drawn, accordingly,
20               IT IS HEREBY ORDERED that this matter is reassigned to the Honorable Diane
21   J. Humetewa, United States District Judge. All further pleadings and papers submitted for
22   filing shall bear the following complete case number: CV-20-2321-PHX-DJH.
23               Dated this 2nd day of December, 2020.
24
25
26
27
28
     1
         See 28 U.S.C. § 294(b).
